Exhibit 10.30
Analog Devices, Inc. 2009 Executive Bonus Plan
     All executive officers and other senior management selected by the Chief
Executive Officer will participate in the Executive Bonus Plan. Bonus payments
under the Executive Bonus Plan are calculated and paid as follows:
     1. Each participant’s Fiscal 2009 Bonus Target is obtained by multiplying
his or her Base Salary by his or her Individual Target Bonus Percentage:

  •   Base Salary — the individual’s base pay during the applicable bonus
period.     •   Individual Target Bonus Percentage — a percentage of the
individual’s Base Salary, determined individually for each participant by the
Compensation Committee and ranging from 50% to 160%.

     2. Each participant’s Fiscal 2009 Bonus Target is then multiplied by the
Bonus Payout Factor. The Bonus Payout Factor is based on the Company’s operating
profit before tax (OPBT) as a percentage of revenue for the applicable bonus
period, which is adjustable by the Compensation Committee in its sole discretion
to exclude special items, including but not limited to: restructuring-related
expense, acquisition-related expense, gain or loss on disposition of businesses,
non-recurring royalty payments, and other similar non-cash or non-recurring
items. The Bonus Payout Factor can range from 0% to 300%.
     The Compensation Committee adopted the following Bonus Payout Factor table
under the Executive Bonus Plan:

      Company Performance     (OPBT/Revenue)   Bonus Payout Factor 12%   0%
22.5%   100% 31%   200% 36%   300%

     The Bonus Payout Factor is determined quarterly and is also used to
determine the bonuses paid to all other employees of the Company under the
Company’s 2009 Profit Sharing Plan for Employees.
     The product obtained by multiplying a participant’s Fiscal 2009 Bonus
Target by the Bonus Payout Factor shall be the Fiscal 2009 Bonus Payment for
each participant. Each participant’s Fiscal 2009 Bonus Payment can therefore be
reduced to zero, or increased by up to three times his or her Fiscal 2009 Bonus
Target.
     3. Each participant in the Executive Bonus Plan, other than Ray Stata and
Jerald Fishman, is eligible for an additional Individual Payout Factor that can
increase the calculated bonus payment by up to 30% based on superior business
performance. Evidence of superior business performance will include, but is not
limited to, overachievement of revenue and profitability goals, and achievement
of non-financial results that contributed positively to the performance of the
Company. At the end of fiscal year 2009, the Chief Executive Officer will review
and assess the performance of each of the eligible participants with respect to
his or her goals, and will provide his recommendations regarding each
participant’s performance to the Compensation Committee. The Compensation
Committee will then, in its discretion, determine whether there is superior
performance justifying the application of an Individual Payout Factor.
     4. Fiscal 2009 Bonus Payments, if any, under the Executive Bonus Plan will
be calculated at the end of each fiscal quarter and distributed after the first
half and second half of fiscal year 2009. In the event that the Compensation
Committee determines that a participant should receive an Individual Payout
Factor, such amount would be distributed to the participant after the end of the
fiscal year. Therefore, the distribution paid after the first half of fiscal
year 2009 will be based only on paragraphs 1 and 2 above, while the distribution
paid after the fiscal year end will be based on paragraphs 1 and 2 above and
will also include any amount based on the application of the Individual Payout
Factor as described in paragraph 3 above.

 